DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed February 17, 2022 have been entered into the file. Currently, claims 1-2, 4, 9, 12-15, 23, and 26 are amended, claims 3 and 8 are cancelled, and claims 31-32 are new, resulting in claims 1-2, 4-7, and 9-32 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2022 has been considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 13-15 .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, and 9-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “cellulosic-based biopolymer” in lines 7-8. The instant specification describes the biopolymer as cellulose on page 37, line 5 and page 40, lines 1-2, however is silent as to the biopolymer as being cellulosic-based. Cellulosic-based has a broader scope than cellulose as it includes materials such as regenerated cellulose, which is excluded as a biopolymer based on the definition provided on page 8 of the instant specification. It is noted that claim 2 further limits cellulosic-based to cellulose. Therefore, the instant specification does not provide support for the biopolymer being cellulosic-based.
Claim 1 recites the limitation “wherein neither said first nor said second yarn is hydrophobic” in lines 8-9. The instant specification is silent as to either of the fibers being hydrophobic. It is noted that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05(i). The instant specification neither positively nor negatively recites that the first or second yarn is hydrophobic, therefore the instant specification does not provide support for neither the first yarn nor the second yarn being hydrophobic.
The instant specification discusses absorbency, however the property of absorbency is always with respect to the fabric, not the first and second yarns (see e.g., pages 17-18). Therefore it cannot be concluded from the disclosure provided by the instant specification whether only the first yarn, only the second yarn, both the first yarn and the second yarn, or neither the first yarn nor the second yarn but rather a different material provided the absorbent properties to the fabric. The first yarn being hydrophilic while the second yarn is hydrophobic would still result in a fabric with absorbency properties, as can be seen in the prior art. Therefore, the instant specification does not provide support for the first and second yarn not being hydrophobic.
Claim 9 recites the limitation “having no hydrophobic treatment applied thereto” in lines 2-3. The instant specification is silent as to a hydrophobic treatment applied to the fibers. It is noted that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05(i). The instant specification neither positively nor negatively recites treating the first and second yarn with a hydrophobic treatment, therefore the instant specification does not provide support for the first yarn and the second yarn having no chemical treatment applied thereto.
Claim 12 recites the limitation “cellulosic-based biopolymer” in line 2. The instant specification does not provide support for this limitation for the same reasons presented with respect to claim 1 above.
Claim 23 recites the limitation “a welded yarn having wherein a first fiber of said welded yarn is chemically engaged to a second fiber of said welded yarn” in lines 2-3. The instant specification is silent as to a welded yarn having chemical engagement. Page 8 discusses the fibers being welded together via a process solvent acting upon biopolymers, but is silent as to the broader recitation of “chemical engagement”. Therefore, the instant specification does not provide support for the amendment.
Claim 26 recited the limitation “spun, conventional cotton yarn” in line 2. The instant specification is silent as to the cotton yarn being spun, and therefore does not provide support for the amendment.
Claims 2, 4-7, 10-11, 13-22, 24-25, and 27-30 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 1, rejected above.

Claim 31 recites the limitations “wherein said first yarn is hydrophilic” and “wherein said second yarn is hydrophilic” in lines 2 and 3 respectively. The instant specification is silent as to the first and second yarns being hydrophilic. The instant specification discusses absorbency, however the property of absorbency is always with respect to the fabric, not the first and second yarns (see e.g., pages 17-18). Therefore it cannot be concluded from the disclosure provided by the instant specification whether only the first yarn, only the second yarn, both the first yarn and the second yarn, or neither the first yarn nor the second yarn but rather a different material provided the absorbent properties to the fabric. The first yarn being hydrophilic while the second yarn is not would still result in a fabric with absorbency properties, as can be seen in the prior art. Therefore, the instant specification does not provide support for the first and second yarn being hydrophilic.
Claim 31 recites the limitation “cellulosic-based biopolymer” in line 8. The instant specification does not provide support for this limitation for the same reasons presented with respect to claim 1 above.
Claim 32 recites the limitation “cellulosic-based biopolymer” in line 7. The instant specification does not provide support for this limitation for the same reasons presented with respect to claim 1 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, and 9-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “biopolymer” in line 7. The limitation is indefinite because the scope of “biopolymer” is unclear. MPEP 2111.01(IV)(A) states that an applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. Page 8 of the specification as filed defines “biopolymer” as naturally occurring polymer (produced by life processes) as opposed to all polymers that may be synthetically derived from naturally occurring materials. Applicant has therefore acted as their own lexicographer and set forth a definition for 
It is noted that regenerated cellulose is still within the amendment claim scope of “cellulosic-based biopolymer” when using the plain and ordinary meaning of “biopolymer”.
Claims 2 and 12 also use the term “biopolymer” and are indefinite for the same reasons presented with respect to claim 1 above.
Claim 23 uses the term “welded yarn” with respect to the first yarn and is indefinite for the same reasons presented with respect to the term “biopolymer” above. As with “biopolymer”, “welded” and “welded yarn” will be interpreted with their plain and ordinary meaning for the purposes of examination.
Claim 26 recites the limitation “conventional cotton yarn”. The limitation is indefinite because it is unclear what structure or materials constitutes “conventional” cotton yarn, and how it differs from cotton yarn.
Claims 4-7, 9-11, 13-22, 24-25, and 27-30 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 1, rejected above.

Claim 31 also uses the term “biopolymer” in line 8, and is indefinite for the same reasons presented with respect to claim 1 above.
Claim 32 also uses the term “biopolymer” in line 7, and is indefinite for the same reasons presented with respect to claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 9-21, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerra (US 2015/0017855) in view of Haverhals (US 2017/0233914)1and Emden (US 2008/0096001)1.
With respect to claims 1-2, 4-7, and 10-16, Guerra teaches a fabric (hybrid fabric) for used in wicking clothing comprising: fabric strands (second yarn) having micropores formed thereon and a sugar alcohol disposed on said fabric strands (second yarn) (paragraphs [0004]-[0006]). The addition of Sorbitol allows the properties of the fabric (hybrid fabric) to remain present and active and the garment will suffer no loss of performance during the lifetime of the garment (paragraph [0029]). Sorbitol aids in the integrity of the wicking process in multiple machine washings, enhancing and preserving the overall hydrophobicity of the garment (paragraph [0029]).
Guerra is silent as to the presence of a first yarn, and the first and second yarns being made of a cellulosic-based biopolymer, the fabric exhibiting an absorbency time of 10 seconds or less as measured by AATCC 79, a planar wicking rate of at least 2.5 mm per minute as measured by AATCC 197, a breathability of at least 200 cfm as measured by ASTM D737, a dry rate of 0.7 mL/hr as measured by AATCC 201, a planar wicking rate of the first yarn is at least 300% greater than the second yarn, and a pilling rank of at least 3.5.
Haverhals teaches a natural fiber welding process (first yarn) (paragraph [0007]). Welded substrates do not generally have much if any loose fiber at their surface and thus do not shed (paragraphs [0226]-[0228]), are stronger than their conventional raw counterparts (paragraph [0229]), textiles produced therefrom hold their shape and do not shrink as much (paragraph [0233]), increased engagement between knitted fibers, increased score on the Martindale Pill Test of up to 5 (paragraph [00238]), and have superior moisture and wicking absorption properties compared to conventional yarns, especially cotton yarn (cellulosic-based biopolymer) (paragraph [0239]).
The pilling rank range of Haverhals substantially overlaps the claimed range in the instant claim 16. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Haverhals, because overlapping ranges have been held to establish prima facie obviousness.
Since both Guerra and Haverhals teach wicking fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wicking fabric of Guerra to include the welded first yarn) (cellulosic-based biopolymer) of Haverhals engaged with the yarn (second yarn) of Guerra, in order to provide a fabric that does not shed, is stronger, and has superior wicking and absorption properties, and a textile that holds its shape and does not shrink, has increased engagement between fibers, and has a Martindale Pill Test of up to 5.
Guerra in view of Haverhals is silent as to the second yarn being cotton.
Emden teaches breathable fabrics that may be made into clothing garments such as shirts or trousers (paragraph [0001]). The wicking fibers of the fabric may be cellulosic fibers and a preferably cotton (paragraphs [0065]-[0068]). Cotton fibers (cellulosic-based biopolymer) have been found to be advantageous as the wicking yarns because if the yarns of the textile layer have been treated with a hydrophobic finish, the finish does not significantly migrate to the cotton and detrimentally affect the cotton’s wicking properties (paragraph [0067]). Additionally, the wicking yarns may be two ply cotton (cellulosic-based biopolymer) in order to improve the weaving process (paragraph [0068]).
Since both Guerra in view of Haverhals and Emden teaches wicking fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wicking yarns (second yarns) of Guerra in view of Haverhals to be two ply cotton (cellulosic based biopolymer), in order to preserve the wicking properties if a hydrophobic finish is used on the other yarns in the fabric, and to aid in weaving.
Guerra in view of Haverhals and Emden teaches the claimed invention above but does not expressly teach an absorbency time of 10 seconds or less as measured by AATCC 79, a planar wicking rate of at least 2.5 mm per minute as measured by AATCC 197, a breathability of at least 200 cfm as measured by ASTM D737, a dry rate of 0.7 mL/hr as measured by AATCC 201, and a first yarn is at least 300% greater than the second yarn. It is reasonable to presume that the above properties are inherent to Guerra in view of Haverhals and Emden.
Support for said presumption is found in that the instant specification teaches that the use of welded yarn decreases the absorbency time (Table 4; FIG. 4), increases planar wicking rate (Tables 5 and 6; FIGS. 6 and 7), increases breathability (Table 12; FIG. 17), and increases dry rate (Table 10). As discussed above, Haverhals teaches a welded yarn, and it would have been obvious to the ordinary artisan to use the welded yarn in the fabric of Guerra in order to provide a yarn that does not shed , is stronger, and has superior wicking and absorption properties, and a textile that holds its shape and does not shrink, has increased engagement between fibers, and has a Martindale Pill Test of up to 5. Similar to the instant specification, Guerra teaches the welded yarn increases absorbency and moisture wicking (paragraph [0239]) as well as increased the rate of drying in a knitted fabric (paragraph [0235]). Therefore, since Guerra in view of Haverhals and Emden teaches a knitted fabric which uses similar materials with similar structure as the claimed invention, the fabric of Guerra in view of Haverhals and Emden is expected to have the same properties as the claimed invention.
With respect to neither said first yarn or said second yarn being hydrophobic, it is noted that neither Guerra nor Haverhals, which were relied on to teach the first and second yarns, teaches their yarn as being hydrophobic. It is noted that in view of the modifications both yarns are cotton, and Emden teaches that cotton is hydrophilic (paragraphs [0031], [0046]).

With respect to claim 9, Guerra in view of Haverhals and Emden teaches all the limitations of claim 1 above. Neither Guerra nor Haverhals, which were relied on to teach the first and second yarns, teach a hydrophobic treatment being applied to the yarns. As discussed in the rejection of claim 1 above both the first and second yarns are cotton.

With respect to claim 17, Guerra in view of Haverhals and Emden teaches all the limitations of claim 1 above. Guerra further teaches the fabric may be knit (paragraph [0030]).

With respect to claim 18, Guerra in view of Haverhals and Emden teaches all the limitations of claim 1 above.
Guerra in view of Haverhals is silent as to the knit being a jersey knit.
Emden teaches breathable fabrics that may be made into clothing garments such as shirts or trousers (paragraph [0001]). The fabric may have a double-knit structure, for example a double jersey jacquard, double pique, or double twill knits (paragraph [0077]).
Since both Guerra in view of Haverhals and Emden teach knitted wicking fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the knit structure from double jersey jacquard, double pique, or double twill in order to determine which provides the desired wicking properties. See MPEP 2143. The predictable result of a wicking fabric would be achieved.

With respect to claims 19 and 28-30, Guerra in view of Haverals and Emden teaches all the limitations of claim 1 above.
Guerra in view of Haverhals and Emden teaches the claimed invention above but does not expressly teach a first surface having a first moisture spreading speed, a second surface having a second spreading speed, wherein a differential between said first moisture spreading speed and said second moisture spreading speed is at least 25% measured using AATC 195 and wherein is one-way moisture transfer from said first surface to said second surface is at least 50% different from a second one-way moisture transfer from said second surface to said first surface as determined by AATCC 195. It is reasonable to presume that the above properties are inherent to Guerra in view of Haverhals and Emden.
Support for said presumption is found in that the instant specification teaches that the use of welded yarn on one surface affects the moisture spreading speed (page 25) and one-way moisture transfer (Table 8). As discussed above, Haverhals teaches a welded yarn, and it would have been obvious to the ordinary artisan to use the welded yarn as the wicking yarn in the fabric of Guerra in order to provide a yarn that does not shed, is stronger, and has superior wicking and absorption properties, and a textile that holds its shape and does not shrink, has increased engagement between fibers, and has a Martindale Pill Test of up to 5. Therefore, since Guerra in view of Haverhals and Emden teaches a knitted fabric which uses similar materials with similar structure as the claimed invention, the fabric of Guerra in view of Haverhals and Emden is expected to have the same properties as the claimed invention.

With respect to claim 20, Guerra in view of Haverhals and Emden teaches all the limitations of claim 19 above. Guerra further teaches the fabric may be knit (paragraph [0030]).
Guerra in view of Haverhals and Emden is silent as to the knit being a pique fabric.
Emden teaches breathable fabrics that may be made into clothing garments such as shirts or trousers (paragraph [0001]). The fabric may have a double-knit structure, for example a double jersey jacquard, double pique, or double twill knits (paragraph [0077]).
Since both Guerra in view of Haverhals and Emden teach knitted wicking fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the knit structure from double jersey jacquard, double pique, or double twill in order to determine which provides the desired wicking properties. See MPEP 2143. The predictable result of a wicking fabric would be achieved.

With respect to claim 21, Guerra in view of Haverhals and Emden teaches all the limitations of claim 20 above. The fabric of Guerra in view of Haverhals and Emden would necessarily have a first surface and a second surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose which surface is the technical back of the fabric in order to provide the fabric with the desired wicking properties. See MPEP 2143.

With respect to claim 31, Guerra teaches a fabric (hybrid fabric) for used in wicking clothing comprising: fabric strands (second fiber) having micropores formed thereon and a sugar alcohol disposed on said fabric strands (second fiber) (paragraphs [0004]-[0006]). The addition of Sorbitol allows the properties of the fabric (hybrid fabric) to remain present and active and the garment will suffer no loss of performance during the lifetime of the garment (paragraph [0029]). Sorbitol aids in the integrity of the wicking process in multiple machine washings, enhancing and preserving the overall hydrophobicity of the garment (paragraph [0029]).
Guerra is silent as to the presence of a first yarn, and the first and second yarns being made of a cellulosic-based biopolymer, the fabric exhibiting an absorbency time of 10 seconds or less as measured by AATCC 79 and a planar wicking rate of at least 2.5 mm per minute as measured by AATCC 197.
Haverhals teaches a natural fiber welding process (first yarn) (paragraph [0007]). Welded substrates do not generally have much if any loose fiber at their surface and thus do not shed (paragraphs [0226]-[0228]), are stronger than their conventional raw counterparts (paragraph [0229]), textiles produced therefrom hold their shape and do not shrink as much (paragraph [0233]), increased engagement between knitted fibers, increased score on the Martindale Pill Test of up to 5 (paragraph [00238]), and have superior moisture and wicking absorption properties compared to conventional yarns, especially cotton yarn (cellulosic-based biopolymer) (paragraph [0239]).
Since both Guerra and Haverhals teach wicking fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wicking fabric of Guerra to include the welded cotton (first yarn) (cellulosic-based biopolymer) of Haverhals engaged with the yarn (second yarn) of Guerra, in order to provide a fabric that does not shed, is stronger, and has superior wicking and absorption properties, and a textile that holds its shape and does not shrink, has increased engagement between fibers, and has a Martindale Pill Test of up to 5.
Guerra in view of Haverhals is silent as to the second yarn being cotton.
Emden teaches breathable fabrics that may be made into clothing garments such as shirts or trousers (paragraph [0001]). The wicking fibers of the fabric may be cellulosic fibers and a preferably cotton (paragraphs [0065]-[0068]). Cotton fibers (cellulosic-based biopolymer) have been found to be advantageous as the wicking yarns because if the yarns of the textile layer have been treated with a hydrophobic finish, the finish does not significantly migrate to the cotton and detrimentally affect the cotton’s wicking properties (paragraph [0067]). Additionally, the wicking yarns may be two ply cotton (cellulosic-based biopolymer) in order to improve the weaving process (paragraph [0068]).
Since both Guerra in view of Haverhals and Emden teaches wicking fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wicking yarns (second yarns) of Guerra in view of Haverhals to be two ply cotton (cellulosic-based biopolymer), in order to preserve the wicking properties if a hydrophobic finish is used on the other yarns in the fabric, and to aid in weaving.
Guerra in view of Haverhals and Emden teaches the claimed invention above but does not expressly teach an absorbency time of 10 seconds or less as measured by AATCC 79, a planar wicking rate of at least 2.5 mm per minute, and the first yarn being hydrophilic. It is reasonable to presume that the above properties are inherent to Guerra in view of Haverhals and Emden.
Support for said presumption is found in that the instant specification teaches that the use of welded yarn decreases the absorbency time (Table 4; FIG. 4), increases planar wicking rate (Tables 5 and 6; FIGS. 6 and 7), increases breathability (Table 12; FIG. 17), and increases dry rate (Table 10). As discussed above, Haverhals teaches a welded yarn, and it would have been obvious to the ordinary artisan to use the welded yarn in the fabric of Guerra in order to provide a yarn that does not shed , is stronger, and has superior wicking and absorption properties, and a textile that holds its shape and does not shrink, has increased engagement between fibers, and has a Martindale Pill Test of up to 5. Similar to the instant specification, Guerra teaches the welded yarn increases absorbency and moisture wicking (paragraph [0239]) as well as increased the rate of drying in a knitted fabric (paragraph [0235]). Therefore, since Guerra in view of Haverhals and Emden teaches a knitted fabric which uses similar materials with similar structure as the claimed invention, the fabric of Guerra in view of Haverhals and Emden is expected to have the same properties as the claimed invention.
With respect to said second yarn being hydrophilic, it is noted that Guerra teaches that the garment, made from the fiber of Guerra, is hydrophilic (paragraph [0029]). Therefore it is reasonable to presume the yarn of Guerra is hydrophilic.

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerra (US 2015/0017855) in view of Haverhals (US 2017/0233914)2and Emden (US 2008/0096001)1 as applied to claim 21 above, and further in view of Yeh (US 6509285).
With respect to claim 22, Guerra in view of Haverhals and Emden teaches all the limitations of claim 21 above.
Guerra in view of Haverhals and Emden is silent as to the first yarn being primarily positioned on said technical back of said technical fabric.
Yeh teaches a fabric for wicking sweat or moisture, more particularly a fabric which wicks sweat or moisture from the skin using the difference in capillarity between two fibers composing the fabric (col. 1, lines 13-16). Two fibers are made in to a fabric for dispersing moisture, with the first fiber being mainly on one surface of the fabric (i.e., the surface contacting the skin) and the second fiber being mainly on another surface away from the fabric (i.e., the surface away from the skin) (col. 2, lines 16-24). Consequently, the moisture absorbed by the first fibers can be easily transferred to the second fibers due to the differences in capillarity of the two fibers (col. 2, lines 16-24). The fibers are hydrophilic (col. 2, lines 25-27).
Since both Guerra in view of Haverhals and Emden teach wicking fabrics with two hydrophilic fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric of Guerra in view of Haverhals and Emden to have a surface made primarily of the first yarn with a capillarity different from the second yarn in order to allow moisture absorbed by the first fibers to be easily transferred to the second fibers.

With respect to claim 23, Guerra in view of Haverhals, Emden, and Yeh teaches all the limitations of claim 22 above. As discussed in the rejection of claim 1 above, Haverhals teaches a natural fiber welding process (first yarn) (paragraph [0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wicking fabric of Guerra to include the welded cotton (first yarn) of Haverhals, in order to provide a fabric that does not shed, is stronger, and has superior wicking and absorption properties, and a textile that holds its shape and does not shrink, has increased engagement between fibers, and has a Martindale Pill Test of up to 5.

With respect to claim 24, Guerra in view of Haverhals, Emden, and Yeh teaches all the limitations of claim 23 above. The limitation "used in a garment having an interior surface and an exterior surface, and wherein said technical back is positioned adjacent said exterior surface” is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Guerra in view of Haverhals, Emden, and Yeh teaches the fabric is used in wicking clothing (Guerra; paragraphs [0002], [0004]), which would necessarily have an interior surface and an exterior surface. Yeh teaches the surface comprising the first fibers is contacting the skin and the surface comprising the second fibers is away from the skin (Yeh; col. 2, lines 16-24).
With regard to functional language or intended use limitations, the Applicant may resolve the ambiguities of a functional limitation in a number of ways, such as  using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples that do not; demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or amend the claims to recite the particular structure that accomplishes the function (see MPEP 2173.05(g)).

With respect to claim 25, Guerra in view of Haverhals, Emden, and Yeh teaches all the limitations of claim 24 above. As can be seen in the figures of Yeh, the fabrics are single layer fabrics (FIGs. 2a-2d). Therefore, the second yarns will necessarily be positioned primarily in the middle of the fabric.



Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerra (US 2015/0017855) in view of Haverhals (US 2017/0233914)3, Emden (US 2008/0096001)1, and Yeh (US 6509285) as applied to claim 25 above. Supporting evidence provided by “Spun Yarn” from The Complete Textile Glossary.
With respect to claim 26, Guerra in view of Haverhals, Emden, and Yeh teaches all the limitations of claim 25 above. As discussed in the rejection of claim 1, based on the teachings of Emden the ordinary artisan would have been motivated to provide a second yarn made of cotton in order to preserve the wicking properties if a hydrophobic finish is used on the other yarns in the fabric, and to aid in weaving. Emden teaches that a yarn may be defined as a continuous twisting strand of natural or synthetic fibers (paragraph [0047]). The cotton is preferably medium staple length (paragraph [0069]). It is noted that a spun yarn is defined as a yarn consisting of staple fibers usually bound together by twist (“Spun Yarn”; The Complete Textile Glossary). Since the cotton of Emden is staple length and twisted, it is spun.

With respect to claim 27, Guerra in view of Haverhals, Emden, and Yeh teaches all the limitations of claim 26 above. The limitation "used in a garment having an interior surface and an exterior surface, and wherein said technical back is positioned adjacent said exterior surface” is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Guerra in view of Haverhals, Emden, and Yeh teaches the fabric is used in wicking clothing (Guerra; paragraphs [0002], [0004]), which would necessarily have an interior surface and an exterior surface. Yeh teaches the surface comprising the first fibers is contacting the skin and the surface comprising the second fibers is away from the skin (Yeh; col. 2, lines 16-24).
With regard to functional language or intended use limitations, the Applicant may resolve the ambiguities of a functional limitation in a number of ways, such as  using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples that do not; demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or amend the claims to recite the particular structure that accomplishes the function (see MPEP 2173.05(g)).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emden (US 2008/0096001)4 in view of Haverhals (US 2017/0233914)1.
With respect to claim 32, Emden teaches breathable fabrics that may be made into clothing garments such as shirts or trousers (paragraph [0001]). FIGS. 5A to 5D show examples of the inner (wicking) face of a fabric (paragraph [0026]). The black markings represent hydrophobic yarns (second yarn) and the white markings represent wicking yarns (first yarn) (paragraph [0026]). As can be seen in FIGS. 5A to 5D, the hydrophobic yarns (second yarn) and wicking yarns (second yarn) are engaged with one another (FIGS. 5A-5D). The wicking fibers (second yarn) may be cellulosic fibers, and are preferably cotton (cellulosic-based biopolymer) (paragraphs [0065]-[0068]). The hydrophobic yarn (second yarn) may be cotton (cellulosic-based biopolymer) (paragraphs [0035]-[0037]).
Emden further teaches the use of optional finishes (paragraphs [0038]-[0044]). As the finishes are not required, it would have been obvious to one of ordinary skill in the art before the effective filing date to choose to either finish the yarn or not, depending on the characteristics of the final yarn and resulting textile desired. See MPEP 2143.
Emden is silent as to the fabric exhibiting an absorbency time of 10 seconds or less as measured by AATCC 79 and a planar wicking rate of at least 2.5 mm per minute.
Haverhals teaches a natural fiber welding process (paragraph [0007]). Welded substrates do not generally have much if any loose fiber at their surface and thus do not shed (paragraphs [0226]-[0228]), are stronger than their conventional raw counterparts (paragraph [0229]), textiles produced therefrom hold their shape and do not shrink as much (paragraph [0233]),increased engagement between knitted fibers, increased score on the Martindale Pill Test of up to 5 (paragraph [00238]), and have superior moisture and wicking absorption properties compared to conventional yarns, especially cotton yarn (paragraph [0239]).
Since both Emden and Haverhals teach wicking cotton yarn used in knitted fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wicking yarn (first yarn) of Emden to be the welded cotton of Haverhals, in order to provide a yarn that does not shed , is stronger, and has superior wicking and absorption properties, and a textile that holds its shape and does not shrink, has increased engagement between fibers, and has a Martindale Pill Test of up to 5.
Emden in view of Haverhals teaches the claimed invention above but does not expressly teach an absorbency time of 10 seconds or less as measured by AATCC 79 and a planar wicking rate of at least 2.5 mm per minute. It is reasonable to presume that the above properties are inherent to Emden in view of Haverhals.
Support for said presumption is found in that the instant specification teaches that the use of welded yarn decreases the absorbency time (Table 4; FIG. 4), increases planar wicking rate (Tables 5 and 6; FIGS. 6 and 7), increases breathability (Table 12; FIG. 17), and increases dry rate (Table 10). As discussed above, Haverhals teaches a welded yarn, and it would have been obvious to the ordinary artisan to use the welded yarn in the fabric of Emden in order to provide a yarn that does not shed , is stronger, and has superior wicking and absorption properties, and a textile that holds its shape and does not shrink, has increased engagement between fibers, and has a Martindale Pill Test of up to 5. Similar to the instant specification, Haverhals teaches the welded yarn increases absorbency and moisture wicking (paragraph [0239]) as well as increased the rate of drying in a knitted fabric (paragraph [0235]). Emden teaches the fabric is breathable (paragraph [0001]). Therefore, since Emden in view of Haverhals teaches a knitted fabric which uses similar materials with similar structure as the claimed invention, the fabric of Emden in view of Haverhals is expected to have the same properties as the claimed invention.

Response to Arguments
Response – Claim Rejections 35 USC §112
The majority of the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, have been overcome by Applicants amendments to the claims in the response filed February 17, 2022.
The 112(b) rejections with respect to the use of terms that are defined in the specification are maintained because the scope of the term in the claim and the scope of the term in the definition provided in the specification still differ, and therefore it is still unclear whether the definition in the specification or the plain and ordinary meanings of the terms should be used when determining the scope of the claims.

In light of the amendments to the claims, new rejections under 112(a) have been applied above.
On page 8 of the response Applicant submits that support for the first and second yarn of the hybrid fabric can be found in the specification which discloses various absorbency times for different fabrics.
The Examiner respectfully disagrees. As explained in the 112(a) rejection of claim 1 above, the instant specification discusses absorbency, however the property of absorbency is always with respect to the fabric, not the first and second yarns (see e.g., pages 17-18). Therefore it cannot be concluded from the disclosure provided by the instant specification whether only the first yarn, only the second yarn, both the first yarn and the second yarn, or neither the first yarn nor the second yarn but rather a different material provided the absorbent properties to the fabric. The first yarn being hydrophilic while the second yarn is hydrophobic would still result in a fabric with absorbency properties, as can be seen in the prior art. Therefore, the instant specification does not provide support for the first and second yarn not being hydrophobic.

Response – Claim Rejections 35 USC §103
Applicant’s arguments with respect to claim(s) 1-2, 4-7, and 9-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Previously presented
        4 Previously presented